                         UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA


ENERTRODE, INC.,                           Case No. 16-cv-02458-HSG
           Plaintiff,
                                           VERDICT FORM
      v.
                                           Trial Date: November 13, 2018
GENERAL CAPACITOR CO. LTD, et al.,         Ctrm:       Courtroom 2 — 4th Floor
           Defendants.




                                       1
WE, THE JURY IN THE ABOVE-ENTITLED ACTION, unanimously find the following on the
questions submitted to us:


        CLAIMS OF LINDA ZHONG AND/OR ENERTRODE, INC.

                        I.   BREACH OF CONTRACT
       ENERTRODE, INC. v. GENERAL CAPACITOR INTERNATIONAL, INC.,
                     GENERAL CAPACITOR CO. LTD.


1.    Is General Capacitor International, Inc. or General Capacitor Co. Ltd. liable for
      breaching the Technology License and Service Agreement?

     AAs to GENERAL CAPACITOR INTERNATIONAL, INC.: Yes                     No
     AAs to GENERAL CAPACITOR CO. LTD.:            Yes                     No

      If your answer to Question 1 is “Yes” as to either or both defendants, please answer
      Question 2.

      If you answered “No” for both defendants, go to II. Inducing Breach of Contract –
      ENERTRODE, INC. v. ZHENG, GENERAL CAPACITOR LLC, Question 1.

2.    What are the damages to Enertrode, Inc.?


      $ _________________
                   II. INDUCING BREACH OF CONTRACT
              ENERTRODE, INC. v. ZHENG, GENERAL CAPACITOR LLC


1.    Is Jianping “Jim” Zheng or General Capacitor LLC liable for inducing the breach
      of the Technology License and Service Agreement?

     AAs to JIANPING “JIM” ZHENG:                        Yes    No
     AAs to GENERAL CAPACITOR LLC:                       Yes    No


      If your answer to Question 1 is “Yes” as to either or both defendants, then answer
      Question 2.

      If you answered “No” to both defendants, go to III. BREACH OF CONTRACT –
      ZHONG v. GENERAL CAPACITOR INTERNATIONAL, INC., GENERAL
      CAPACITOR CO. LTD., Question 1.


2.    What are the damages to Enertrode, Inc.?


      $ _________________




                                              1
                     III. BREACH OF CONTRACT
 ZHONG v. GENERAL CAPACITOR INTERNATIONAL, INC., GENERAL CAPACITOR
                              CO. LTD.


1.   Is General Capacitor International, Inc. or General Capacitor Co. Ltd. liable for
     breach of the Linda Zhong employment contract?

     As to GENERAL CAPACITOR INTERNATIONAL, INC.: Yes                     No
     As to GENERAL CAPACITOR CO. LTD.:            Yes                     No

     If your answer to Question 1 is “Yes” as to either or both defendants, then answer
     Question 2.

     If you answered “No” as to both defendants, go to IV. MISAPPROPRIATION OF
     TRADE SECRETS, Question 1.

2.   What are the damages to Linda Zhong?


     $ _________________
                IV.  MISAPPROPRIATION OF TRADE SECRETS
     ZHONG, ENERTRODE, INC. v. GENERAL CAPACITOR INTERNATIONAL, INC.,
      GENERAL CAPACITOR CO. LTD, GENERAL CAPACITOR LLC, ZHENG, CAO

1.     Was Linda Zhong and/or Enertrode, Inc. the owner/licensee of the Li Foil Idea?

       As to LINDA ZHONG:                Yes   No
       As to ENERTRODE, INC.:            Yes   No

       If your answer to Question 1 is “Yes” as to either or both parties, then answer Question
       2. If you answered “No” as to both defendants, stop and go to General Capacitor
       Claims, I, Breach of Contract.

2.     Are defendants liable for misappropriation of trade secrets?

       As to GENERAL CAPACITOR INTERNATIONAL, INC.:                  Yes    No
       As to GENERAL CAPACITOR CO. LTD.:                             Yes    No
       As to GENERAL CAPACITOR LLC:                                  Yes    No
       As to JIANPING “JIM” ZHENG:                                   Yes    No
       As to WANJUN “BEN” CAO:                                       Yes    No

       If your answer to Question 2 is “Yes” for at least one defendant, then answer Question
       3. If you answered “No” to ALL defendants listed in Question 2, stop and go to
       General Capacitor Claims, I, Breach of Contract.

3.     What are Linda Zhong and/or Enertrode, Inc.’s damages?

       $ _________________

       If you found damages in Question 3, go to Question 4. If you found no damages, stop
       and go to General Capacitor Claims, I, Breach of Contract.

4.     Did Defendants act willfully and maliciously in misappropriating trade secrets?

       As to GENERAL CAPACITOR INTERNATIONAL, INC.:                  Yes    No
       As to GENERAL CAPACITOR CO. LTD.:                             Yes    No
       As to GENERAL CAPACITOR LLC:                                  Yes    No
       As to JIANPING “JIM” ZHENG:                                   Yes    No
       As to WANJUN “BEN” CAO:                                       Yes    No
                    CLAIMS OF GENERAL CAPACITOR


             I.    BREACH OF EMPLOYMENT CONTRACT
 GENERAL CAPACITOR CO. LTD., GENERAL CAPACITOR INTERNATIONAL, INC. v.
                                ZHONG



1.   Is Zhong liable to General Capacitor Co. Ltd. for breach of her employment
     contract?

     _____ Yes       _____ No

     Go to Question 2.

2.   Is Zhong liable to General Capacitor International, Inc. for breach of her
     employment contract?

     _____ Yes       _____ No

     If your answer to question 1 or 2 is yes, then answer questions 3.
     If you answered no to questions 1 and 2, go to II. Fraud in the Inducement, question 1.

3.   What are the damages?

     $ _________________
                 II.    FRAUD IN THE INDUCEMENT
 GENERAL CAPACITOR CO. LTD., GENERAL CAPACITOR INTERNATIONAL, INC. v.
                       ZHONG, ENERTRODE, INC.



1.   Is Zhong liable to General Capacitor Co. Ltd. for fraud in the inducement?

     _____ Yes       _____ No

2.   Is Zhong liable to General Capacitor International, Inc. for fraud in the
     inducement?

     _____ Yes       _____ No

3.   Is Enertrode, Inc. liable to General Capacitor Co. Ltd. for fraud in the inducement?

     _____ Yes       _____ No

4.   Is Enertrode, Inc. liable to General Capacitor International, Inc. for fraud in the
     inducement?

     _____ Yes       _____ No

     If your answer to question 1, 2, 3, or 4 is yes, then answer question 5.
     If you answered no to each of 1, 2, 3, and 4 then go to III. Breach of Fiduciary Duty,
     question 1.

5.   What are the damages as to Zhong?

     $ _________________

6.   What are the damages as to Enertrode, Inc.?

     $ _________________

7.   Did Zhong act willfully, wantonly or with reckless disregard of the rights of General
     Capacitor Co. Ltd. or General Capacitor International, Inc.?

     _____ Yes       _____ No

     If your answered yes to question 7, then answer question 8;
     If you answered no, go to III. Breach of Fiduciary Duty, question 1.

8.   What is the amount of punitive damages that you award against Zhong?

     $ _________________
9.    Did Enertrode, Inc. act willfully, wantonly or with reckless disregard of the rights of
      General Capacitor Co. Ltd., or General Capacitor International, Inc.?

      _____ Yes       _____ No

      If your answered yes to question 9, then answer question 10;
      If you answered no, go to III. Breach of Fiduciary Duty, question 1.

10.   What is the amount of punitive damages that you award against Enertrode, Inc.?


      $ _________________
                     III.  BREACH OF FIDUCIARY DUTY
      GENERAL CAPACITOR CO. LTD, GENERAL CAPACITOR INTERNATIONAL, INC.,
                      GENERAL CAPACITOR LLC v. ZHONG



 1.      Is Zhong liable to General Capacitor Co. Ltd. for breach of fiduciary duty?

         _____ Yes       _____ No


 2.      Is Zhong liable to General Capacitor International, Inc. for breach of fiduciary
         duty?

         _____ Yes       _____ No


 3.      Is Zhong liable to General Capacitor LLC for breach of fiduciary duty?

         _____ Yes       _____ No


         If your answer to question 1, 2 or 3 is yes, then answer question 4.
         If your answers to question 1, 2 and 3 are all no, then go to IV Tortious Interference,
         question 1.

4.       What are the damages you award against Zhong?

         $ _________________

         If you answered yes to 1, 2 or 3, and you awarded damages, then go to Question 5.

 5.      Did Zhong act willfully, wantonly or with reckless disregard of the rights of General
         Capacitor Co. Ltd., General Capacitor International, Inc., or General Capacitor
         LLC?

         _____ Yes       _____ No

         If your answer to question 5 is yes, then answer question 6.


 6.      What is the amount of punitive damages that you award against Zhong?

         $ _________________
                      IV.   TORTIOUS INTERFERENCE
     GENERAL CAPACITOR CO. LTD., GENERAL CAPACITOR INTERNATIONAL, INC.,
              GENERAL CAPACITOR LLC v. ZHONG, ENERTRODE, INC.



1.      Is Zhong liable for tortious interference with contractual relations?

        _____ Yes        _____ No


2.      Is Zhong liable for tortious interference with prospective economic relations?

        _____ Yes        _____ No


3.      Is Enertrode, Inc. liable for tortious interference with contractual relations?

        _____ Yes        _____ No


4.      Is Enertrode, Inc. liable for tortious interference with prospective economic
        relations?

        _____ Yes        _____ No

        If your answer to any of each of questions 1, 2, 3 or 4 is yes, then answer question 5.
        If you answered no to all of questions 1, 2, 3 and 4, go to V. Misappropriation of
        Trade Secrets, question 1.

5.      What are the damages of General Capacitor Co. Ltd., General Capacitor,
        International, Inc. or General Capacitor LLC?

        $ _________________

6.      Did Zhong act willfully, wantonly or with reckless disregard of the rights of General
        Capacitor Co. Ltd., General Capacitor International, Inc. or General Capacitor
        LLC?

        _____ Yes        _____ No

        If your answer to question 6 is yes, then answer question 7.
        If you answered no, go to V. Misappropriation of Trade Secrets, question 1.

7.      What is the amount of punitive damages that you award against Zhong?

        $ _________________
8.   Did Enertrode, Inc. act willfully, wantonly or with reckless disregard of the rights of
     General Capacitor Co. Ltd., General Capacitor International, Inc. or General
     Capacitor LLC?

     _____ Yes       _____ No

     If your answer to question 8 is yes, then answer question 9.
     If you answered no, go to V. Misappropriation of Trade Secrets, question 1.

9.   What is the amount of punitive damages that you award against Enertrode, Inc.?

     $ _________________
               V.   MISAPPROPRIATION OF TRADE SECRETS
     GENERAL CAPACITOR LLC, GENERAL CAPACITOR INTERNATIONAL, INC. v.
                        ZHONG, ENERTRODE, INC.



1.     Is Zhong liable to General Capacitor LLC for misappropriation of trade secrets?

       _____ Yes        _____ No

2.     Is Zhong liable to General Capacitor International, Inc. for misappropriation of
       trade secrets?

       _____ Yes        _____ No


3.     Is Enertrode, Inc. liable to General Capacitor LLC for misappropriation of trade
       secrets?

       _____ Yes        _____ No


4.     Is Enertrode, Inc. liable to General Capacitor International, Inc. for
       misappropriation of trade secrets?

       _____ Yes       _____ No

       If your answer to questions 1, 2, 3 or 4 is yes, then answer question 5.
       If you answered no to each of questions 1, 2, 3 and 4, go to VI. Civil Theft, question 1.

5.     What are the damages?

       $ _________________

       If you found damages, then go to question 6.

6.     Did Zhong act willfully and maliciously in misappropriating trade secrets?

       _____ Yes       _____ No

7.     Did Enertrode, Inc. act willfully and maliciously in misappropriating trade secrets?

       _____ Yes       _____ No
                           VI.  CIVIL THEFT
     GENERAL CAPACITOR LLC, GENERAL CAPACITOR INTERNATIONAL, INC. v.
                      ZHONG AND ENERTRODE, INC.



1.     Is Zhong liable for civil theft as to General Capacitor LLC?

       _____ Yes       _____ No

2.     Is Zhong liable for civil theft as to General Capacitor International, Inc.?

       _____ Yes       _____ No


3.     Is Enertrode, Inc. liable for civil theft as to General Capacitor LLC?

       _____ Yes       _____ No

4.     Is Enertrode, Inc. liable for civil theft as to General Capacitor International, Inc.?

       _____ Yes       _____ No

       If your answer to question 1, 2, 3 or 4 is yes, then answer question 5.
       If you answered no to all of 1, 2, 3 and 4, go to VII. Computer Abuse and Data
       Recovery Act, question 1.


5.     What are the damages?

       $ __________________
          VII. COMPUTER ABUSE AND DATA RECOVERY ACT
     GENERAL CAPACITOR CO. LTD., GENERAL CAPACITOR LLC, GENERAL
        CAPACITOR INTERNATIONA, INC. v. ZHONG, ENERTRODE, INC.


1.   Is Zhong liable for violating the Computer Abuse and Data Recovery Act?

     _____ Yes       _____ No

2.   Is Enertrode, Inc. liable for violating the Computer Abuse and Data Recovery Act?

     _____ Yes       _____ No

     If your answer to question 1 or 2 is yes, then answer question 3.
     If you answered no to both 1 and 2, go to VIII. Breach of TLSA Contract, question 1.

3.   What are the damages to General Capacitor Co. Ltd., General Capacitor LLC, and
     General Capacitor International, Inc.?

     $ _________________
                 VIII. BREACH OF TLSA CONTRACT
 GENERAL CAPACITOR INTERNATIONAL, INC., GENERAL CAPACITOR CO. LTD v.
                          ENERTRODE, INC.


1.     Is Enertrode, Inc. liable for breach of the TLSA contract as to General Capacitor
       International, Inc.?

        _____ Yes       _____ No

2.     Is Enertrode, Inc. liable for breach of the TLSA contract as to General Capacitor
       Co. Ltd.?

        _____ Yes       _____ No

       If your answer to question 1 or 2 is yes, then answer question 3.
       If you answered no, go to the bottom of the page and sign the verdict form.

3.     What are the damages?

       $ _________________




When this Special Verdict Form is completed, the jury foreperson shall sign and date the form
below:



              (Signature of jury foreperson)                        (Date form completed)
